 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MICHAEL ANTHONY JOINTER,                    Case No. SACV 19-1122 JFW (SS)

12                     Petitioner,               ORDER ACCEPTING FINDINGS,

13         v.                                    CONCLUSIONS AND

14   LOS ANGELES COUNTY SUPERIOR                 RECOMMENDATIONS OF UNITED
     COURT,
15                                               STATES MAGISTRATE JUDGE
                       Respondent.
16

17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
19   Petition,   all   the    records    and     files    herein,   the    Report    and
20   Recommendation    of     the   United       States    Magistrate     Judge,    and
21   Petitioner’s Objections.       After having made a de novo determination
22   of   the   portions     of   the   Report    and     Recommendation    to     which
23   Objections were directed, the Court concurs with and accepts the
24   findings and conclusions of the Magistrate Judge.
25   \\
26   \\
27   \\
28   \\
 1        IT IS ORDERED that Respondent’s Motion to Dismiss is GRANTED.
 2   The Petition is DENIED and Judgment shall be entered dismissing
 3   this action without prejudice.
 4

 5        IT IS FURTHER ORDERED that the Clerk serve copies of this
 6   Order and the Judgment herein on Petitioner at his address of
 7   record and on counsel for Respondent.
 8

 9        LET JUDGMENT BE ENTERED ACCORDINGLY.
10

11   DATED: November 14, 2019
12                                        JOHN F. WALTER
                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
